Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/07/2021.
In the instant Amendment, Claims 2 and 16 were canceled; claims 1, 3, 8, 15 and 17 are amended and claims 1, 8 and 15 are independent claims.  Claims 1, 3-15, and 17-20 are pending.  This Action is made FINAL.
Response to Arguments
Claims 1, 8, and 15 have been amended to incorporate allowable subject matters mentioned in previous office action and the previous rejection of claims 1, 6-11, 13-15 and 20 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
The non-statutory obviousness-type double patenting rejection is being maintained. 
Examiner’s notes
In attempt to accelerate the prosecution process, the Examiner called (left a message) on 12/28/2021 to Daniel D. Mitchel (Reg. No. 75,226) at 860-286-2929 and 404-607-9991 to propose to file terminal disclaimer to overcome double patenting rejection. However, No response has been received and applicant hasn’t filed TD as of 01/06/2022.
Priority
This application claims the benefit of Indian Application No. 201911042660 filed October 21, 2019, which is incorporated herein by reference in its entirety. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

“The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. “
Claims 1, 3-15 and 17-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-15 and 17-20 of Copending U.S. Patent Application No. 16/571, 294 and in view of Nishi (US 2011/0001531).
Current Application No. 16/724,557
Copending Application No. 16/571, 294
(amendments filed on 09/28/2021) 
1. A method for encryption, the method comprising: generating a random key address; wherein the random key address is a 12-bit random key address;
 obtaining a pre-stored key using the random key address; 
and a first enable signal; 
selecting a dynamic logic operation based on the random key address and a second enable signal; 
receiving data for encryption; 
combining portions of the received data for encryption with the re-arranged portions of the pre-stored key using the dynamic logic operation to produce encrypted data; 
re-arranging portions of the encrypted data based on the random key address and a third enable signal, wherein the first enable signal, the second enable signal and the third enable signal is determined by a dynamic encryption selector; and combining the re-arranged portions of the encrypted data with the random key address into an encrypted data packet for transmission
1. A method for encryption, the method comprising: generating, by a random number generator, a random key address; wherein the random number generator generates a 12-bit random key address; 
obtaining a pre-stored key using the random key address; 

selecting a dynamic logic operation based on the random key address; 
receiving data for encryption; 
combining portions of the received data for encryption with the re-arranged portions of the pre-stored key using the dynamic logic operation to produce encrypted data; 
re-arranging portions of the encrypted data based on the random key address; and 
combining the re-arranged portions of the encrypted data with the random key address into an encrypted data packet for transmission.


 Claims 3-7

receiving an encrypted data packet, wherein the data packet includes a random key address and encrypted data; wherein the random key address is a 12-bit random key address; 
obtaining a pre-stored key using the random key address; 
determining an arrangement of the pre-stored key used during encryption based on the random key address and a first enable signal; selecting a dynamic logic operation used during encryption based on the random key address and a second enable signal; determining an arrangement of portions of the encrypted data used during encryption based on the random key address and a third enable signal, wherein the first enable signal, the second enable signal and the third enable signal is determined by a dynamic encryption selector; and 



receiving an encrypted data packet, wherein the data packet includes a random key address and encrypted data, wherein the random number generator generates a 12-bit random key address;  
obtaining a pre-stored key using the random key address; 
determining an arrangement of the pre-stored key used during encryption based on the random key address; 
selecting a dynamic logic operation used during encryption based on the random key address; 
determining an arrangement of the encrypted data used during encryption; and 
combining the arrangement of the pre-stored key with the arrangement of the encrypted data using the selected dynamic logic operation to decrypt the encrypted data.
Claims 9-14
Claims 9-14

Claim 15. A system comprising: a transmitter configured to: 
generate a random key address; 
obtain a pre-stored key using the random key address; 
re-arrange portions of the pre-stored key based on the random key address and a first enable signal; 
select a dynamic logic operation based on the random key address and a second enable signal; 
receive data for encryption; 
combine portions of the received data for encryption with the re-arranged portions of the pre-stored key using the dynamic logic operation to produce encrypted data; 
and a third enable signal, wherein the first enable signal, the second enable signal and the third enable signal is determined by a dynamic encryption selector; and 
combine the re-arranged portions of the encrypted data with the random key address into an encrypted data packet for transmission; wherein the transmitter further comprises a random number generator to generate a 12-bit random key address; and 
a receiver configured to: 
receive the encrypted data packet, wherein the data packet includes the random key address and the encrypted data; 
obtain the pre-stored key using the random key address; 
determine an arrangement of the pre-stored key used the transmitter during encryption based on the random key address and the first enable signal; 
and the second enable signal; 
determine an arrangement of portions of the encrypted data by the transmitter used during encryption based on the random key address and the third enable signal; and 
combine the arrangement of the pre-stored key with the arrangement of the portions of the encrypted data using the selected dynamic logic operation to decrypt the encrypted data.

generate a random key address, wherein the transmitter further comprises a random number generator to generate a 12-bit random key address;
obtain a pre-stored key using the random key address; 
re-arrange portions of the pre-stored key using the random key address; 
select a dynamic logic operation based on the random key address; 
receive data for encryption; 
combine portions of the received data for encryption with the re-arranged portions of the pre-stored key using the 
re-arrange portions of the encrypted data based on the random key address; and 
combine the re-arranged portions of the encrypted data with the random key address into an encrypted data packet for transmission; and 
a receiver configured to: 
receive the encrypted data packet, wherein the data packet includes the random key address and the encrypted data; 
obtain the pre-stored key using the random key address; 
determine an arrangement of the pre-stored key used the transmitter during encryption based on the random key address; 
select a dynamic logic operation used by the transmitter during encryption based on the random key address; 

combine the arrangement of the pre-stored key with the arrangement of the encrypted data using the selected dynamic logic operation to decrypt the encrypted data.

Claims 17-20


Copending Application No. 16/571, 294 does not explicitly disclose re-arranging data based on enabling signals.
However, in an analogous art, Nishi discloses re-arranging data based on enabling signals (Nishi Par. 0144-0145; generate the signals DD and WA and based on these signals DD and WA, the selector 245 re-arranges the data temporarily stored in the elastic buffer 244 and outputs latency adjusted recovered data). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Nishi with  (Nishi; par. 0145).
Allowable Subject Matter
Claims 1, 3-15 and 17-20 would be allowable if the rejection(s) under the nonstatutory obviousness-type double patenting rejection(s), set forth in this Office action is resolved.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495